


VOLITIONRX LIMITED EMPLOYMENT AGREEMENT

CHIEF FINANCIAL OFFICER




This Employment Agreement ("Agreement") is dated August 11, 2015 (“Execution
Date”) and made effective on August 17, 2015 (the “Effective Date”) by and
between VolitionRx, Limited, a Delaware corporation ("Company") and ­David
Kratochvil ("Employee"). The Company and Employee are sometimes referred to
herein individually as a “Party” or collectively as the “Parties.




WITNESSETH:




WHEREAS, the Company desires that Employee be employed by the Company, and
render services to the Company, and Employee is willing to be so employed and to
render such services to the Company, all upon the terms and subject to the
conditions contained herein.




WHEREAS, in order to ensure a harmonious ongoing business working relationship
among themselves with respect to the conduct pursuant to the terms and
conditions outlined in this Employment Agreement, the Parties desire to enter
into this Agreement.

 

AGREEMENT:




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.

EMPLOYMENT. Subject to and upon the terms and conditions contained in this
Agreement, the Company hereby agrees to employ Employee and Employee agrees to
be employed by the Company, for the period set forth in paragraph 2 hereof, to
render to the Company, its affiliates and/or subsidiaries the services described
in paragraph 3 hereof.

 

2.

TERM. Employee’s employment under this Agreement shall commence as of the
Effective Date hereof and shall continue for an initial term of one (1) years.
Upon the expiration of the initial term, this Agreement shall be automatically
extended for successive periods of one (1) year (together the “Employment
Term”).

 

3.

DUTIES.

 

(a)

Chief Financial Officer & Treasurer. Employee shall serve as the Chief Financial
Officer and Treasurer of the Company, reporting directly to the Chief Executive
Officer of the Company (the “CEO”) and the Board of Directors of the Company
(the “Board”). Employee shall perform all duties and services incident to the
positions held by him.

 

(b)

Company Policies. Employee agrees to abide by all bylaws and policies of the
Company promulgated from time to time by the Company as well as all laws,
statutes and regulations.

 

4.

BEST EFFORTS. Employee agrees to devote his full business time and attention, as
well as his best efforts, energies and skill, to the discharge of the duties and
responsibilities attributable to his position.

 

5.

COMPENSATION.

For the duration of the Employment Term and as compensation for his services and
covenants hereunder, Employee shall receive:




(a)

Salary. Employee’s base salary shall be Two Hundred and Twenty Thousand US
Dollars (US$220,000) per year ("Base Salary”). The Base Salary shall be payable
in equal monthly instalments in US Dollars in accordance with the Company's
standard payroll practices and policies for employees. The Base Salary shall be
reviewed annually and any increases will be approved by the Board of Directors,
Compensation Committee.




(b)

Incentive Plan. The Employee shall receive equity based compensation consisting
of an option which shall entitle the Employee to subscribe for and purchase up
to seventy five thousand (75,000) shares of common stock of the Company under
the VolitionRx Limited 2011 Equity Incentive Plan (the “Option”). The Grant Date
for the Option shall be the Effective Date of this Agreement. The terms and
conditions of the Option including the Exercise Price per Share, Vesting
Commencement Date and Vesting Schedule are set out in the Option Agreement
attached as Schedule 1 and the VolitionRx Limited 2011 Equity Incentive Plan
attached as Schedule 2. Any future allocations to the Employee under the
Company’s annual incentive plan for employees, including the criteria for
determining the amount of the bonus, and the conditions that must be satisfied
to entitle Employee to receive the bonus for any year during the term of this
Agreement shall be determined, in their sole discretion, by the Company’s Board
of Directors or its Compensation Committee.





1




--------------------------------------------------------------------------------




(c)

Health Care. Until such time as the Company establishes a health and medical
insurance program under Clause 7(a), the Employee shall be entitled to claim
reimbursement for the reasonable cost of the premiums paid by the Employee for
health care benefit coverage for the Employee, provided however, that such
reimbursement shall not exceed the amount of US$ 1,000 per month.

 

6.

EXPENSES. Employee shall be reimbursed for business expenses incurred by him
which are reasonable and necessary for Employee to perform his duties under this
Agreement, subject to the production of receipts or other appropriate evidence
of payment. In claiming expenses the Employee shall comply with the Company’s
Travel and Expenses Policy or any other Expenses Policies implemented by the
Company (as amended from time to time) a copy of which will be provided.

 

7.

EMPLOYEE BENEFITS.

 

(a)

Insurance. During the Employment Term, Employee shall be entitled to participate
in such group term insurance, disability insurance, health and medical insurance
benefits, life insurance and retirement plans or programs as are from time to
time generally made available to executive employees of the Company pursuant to
the policies of the Company; provided that Employee shall be required to comply
with the conditions attendant to coverage by such plans and shall comply with
and be entitled to benefits only to the extent former employees are eligible to
participate in such arrangements pursuant to the terms of the arrangement, any
insurance policy associated therewith and applicable law, and, further, shall be
entitled to benefits only in accordance with the terms and conditions of such
plans. The Company may withhold from any benefits payable to Employee all
federal, state, local and other taxes and amounts as shall be permitted or
required to be withheld pursuant to any applicable law, rule or regulation.

 

(b)

Vacation. Employee shall be entitled to 4 weeks paid vacation in accordance with
the Company’s policies, as may be established from time to time by the Company
for its employees, which shall be taken at such time or times as shall be
mutually agreed upon by the Parties. Vacation time shall accrue if unused during
the fiscal year.




(c)

Directors' and Officers' Insurance. The Company shall take all reasonable steps
to ensure that Employee has been provided with adequate coverage under a
directors' and officers' liability insurance policy.

 

8.

DEATH AND DISABILITY.

 

(a)

Death. The Employment Term shall terminate on the date of Employee’s death, in
which event the Company shall, within 30 days of the date of death, pay to his
estate, any unpaid Salary earned up to the date of death, reimbursable expenses
and benefits owing to Employee through the date of Employee’s death together
with any benefits payable under any life insurance program in which Employee is
a participant.

 

(b)

Disability. The Employment Term shall terminate upon Employee’s Disability. For
purposes of this Agreement, “Disability” shall mean that Employee is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months. The existence of a Disability shall be determined by the Board in good
faith. In case of such termination, Employee shall be entitled to receive his
Salary, reimbursable expenses and benefits owing to Employee through the date of
termination within 30 days of the date of the Company’s determination of
Employee’s Disability, together with any benefits payable under any disability
insurance program in which Employee is a participant. Except as otherwise
contemplated by this Agreement, Employee will not be entitled to any other
compensation upon termination of his employment pursuant to this subparagraph
8(b).




9.

TERMINATION OF EMPLOYMENT.

 

(a)

Termination With Cause By Company. The Company may terminate this Agreement at
any time during the Employment Term for “Cause” upon written notice to Employee,
upon which termination shall be effective immediately. For purposes of this
Agreement, “Cause” means the following:




i.

Conviction of felony theft or embezzlement from the Company;




ii.

The conviction for any major felony involving moral turpitude that reflects
adversely upon the standing of the Company in the community;




iii.

Failure to satisfy performance thresholds agreed upon by and between the Company
and Employee from time to time; and




iv.

Violation of fiduciary duty to the Company.





2




--------------------------------------------------------------------------------




(b)

Termination Without Cause By Company. The Company may terminate this Agreement
at any time during the Employment Term without “Cause” either (i) upon six (6)
months written notice to Employee; or (ii) if less than six (6) months written
notice then subject to the payment of a lump sum equal to the balance of the
Employee’s salary that would otherwise have been received between the date of
termination and the completion of the six (6) month notice period.




(c)

Termination By Employee. Employee may terminate this Agreement at any time by
providing the Company six (6) months written notice, with or without “Good
Reason.”




(d)

Compensation upon Termination. Employee shall be entitled to full compensation
earned as of the date of termination of this Agreement.

 

10.

DISCLOSURE OF TRADE SECRETS AND OTHER PROPRIETARY INFORMATION; RESTRICTIVE
COVENANTS.

 

(a)

Employee acknowledges that he is prohibited from disclosing any confidential
information about the Company, including but not limited to trade secrets,
formulas, and financial information, to any party who is not a director, officer
or authorized agent of the Company or its subsidiaries and affiliates. The
Company will provide Employee with valuable confidential information belonging
to the Company or its subsidiaries or its affiliates above and beyond any
confidential information previously received by Employee and will associate
Employee with the goodwill of the Company or its subsidiaries or its affiliates
above and beyond any prior association of Employee with that goodwill. In
return, Employee promises never to disclose or misuse such confidential
information and never to misuse such goodwill.

 

(b)

Employee will not, during the Employment Term and for a period of 2 months
thereafter, directly or indirectly, as an employee, employer, consultant, agent,
principal, partner, manager, stockholder, officer, director, or in any other
individual or representative capacity, engage in or participate in any other
business that is competitive with the Company’s business.

 

(c)

Employee will not, during the Employment Term and for a period of 2 months
thereafter, on his behalf or on behalf of any other business enterprise,
directly or indirectly, under any circumstance other than at the direction and
for the benefit of the Company, (i) solicit for employment or hire any person
employed by the Company or any of its subsidiaries, or (ii) call on, solicit, or
take away any person or entity who was a customer of the Company or any of its
subsidiaries or affiliates during Employee’s employment with the Company, in
either case for a business that is competitive with the business of the Company.

 

(d) It is expressly agreed by Employee that the nature and scope of each of the
provisions set forth above are reasonable and necessary. If, for any reason, any
aspect of the above provisions as it applies to Employee is determined by a
court of competent jurisdiction to be unreasonable or unenforceable under
applicable law, the provisions shall be modified to the extent required to make
the provisions enforceable. Employee acknowledges and agrees that his services
are of unique character and expressly grants to the Company or any subsidiary or
affiliate of the Company or any successor of any of them, the right to enforce
the above provisions through the use of all remedies available at law or in
equity, including, but not limited to, injunctive relief.

 

11.

COMPANY PROPERTY.

 

(a)

Any patents, inventions, discoveries, applications, processes, models or
financial statements designed, devised, planned, applied, created, discovered or
invented by Employee during the Employment Term, regardless of when reduced to
writing or practice, which pertain to any aspect of the Company’s or its
subsidiaries’ or affiliates’ business as described above shall be the sole and
absolute property of the Company, and Employee shall promptly report the same to
the Company and promptly execute any and all documents that may from time to
time reasonably be requested by the Company to assure the Company the full and
complete ownership thereof.

 

(b)

All records, files, lists, including computer generated lists, drawings,
documents, equipment and similar items relating to the Company’s business which
Employee shall prepare or receive from the Company shall remain the Company’s
sole and exclusive property. Upon termination of this Agreement, Employee shall
promptly return to the Company all property of the Company in his possession.





3




--------------------------------------------------------------------------------

 

12.

EQUITABLE RELIEF. It is mutually understood and agreed that Employee’s services
are special, unique, unusual, extraordinary and of an intellectual character
giving them a peculiar value, the loss of which cannot be reasonably or
adequately compensated in damages in an action at law. Accordingly, in the event
of any breach of this Agreement by Employee, including, but not limited to, the
breach of any of the provisions of paragraphs 10 or 11 hereof, the Company shall
be entitled to equitable relief by way of injunction or otherwise in addition to
any damages which the Company may be entitled to recover. In the event of any
breach of this Agreement by Company the Employee shall be entitled to equitable
relief by way of injunction or otherwise in addition to any damages which the
Employee may be entitled to recover.

 

13.

CONSENT TO JURISDICTION AND VENUE. The Employee hereby consents and agrees that
federal and state courts located in the State of New York shall have personal
jurisdiction and proper venue with respect to any dispute between the Employee
and the Company. In any dispute with the Company, the Employee will not raise,
and hereby expressly waives, any objection or defense to any such jurisdiction
as an inconvenient forum.

 

14.

NOTICE. Except as otherwise expressly provided, any notice, request, demand or
other communication permitted or required to be given under this Agreement shall
be in writing, shall be deemed conclusively to have been given: (a) on the third
business day following the day timely deposited with Federal Express (or other
equivalent international courier), with the cost of delivery prepaid or for the
account of the sender; (b) on the seventh business day following the day duly
sent by certified or registered mail, postage prepaid; or (c) when otherwise
actually received by the addressee on a business day (or on the next business
day if received after the close of normal business hours or on any non-business
day).

 

15.

INTERPRETATION; HEADINGS. The parties acknowledge and agree that the terms and
provisions of this Agreement have been negotiated, shall be construed fairly as
to all parties hereto, and shall not be construed in favor of or against any
party. The paragraph headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

16.

SUCCESSORS AND ASSIGNS; ASSIGNMENT; INTENDED BENEFICIARIES. Neither this
Agreement, nor any of Employee’s rights, powers, duties or obligations
hereunder, may be assigned by Employee. This Agreement shall be binding upon and
inure to the benefit of Employee and his heirs and legal representatives and the
Company and its successors. Successors of the Company shall include, without
limitation, any corporation or corporations acquiring, directly or indirectly,
all or substantially all of the assets of the Company, whether by merger,
consolidation, purchase, lease or otherwise, and such successor shall thereafter
be deemed “the Company” for the purpose hereof.

 

17.

NO WAIVER BY ACTION. Any waiver or consent from the Company respecting any term
or provision of this Agreement or any other aspect of the Employee’s conduct or
employment shall be effective only in the specific instance and for the specific
purpose for which given and shall not be deemed, regardless of frequency given,
to be a further or continuing waiver or consent. The failure or delay of the
Company at any time or times to require performance of, or to exercise any of
its powers, rights or remedies with respect to, any term or provision of this
Agreement or any other aspect of the Employee’s conduct or employment in no
manner (except as otherwise expressly provided herein) shall affect the
Company’s right at a later time to enforce any such term or provision.

 

18.

COUNTERPARTS; GOVERNING LAW; AMENDMENTS; ENTIRE AGREEMENT; SURVIVAL OF TERMS.
This Agreement may be executed in two counterpart copies, each of which may be
executed by one of the parties hereto, but all of which, when taken together,
shall constitute a single agreement binding upon all of the parties hereto. This
Agreement and all other aspects of the Employee’s employment shall be governed
by and construed in accordance with the applicable laws pertaining in the State
of New York (other than those that would defer to the substantive laws of
another jurisdiction). Each and every modification and amendment of this
Agreement shall be in writing and signed by the parties hereto, and any waiver
of, or consent to any departure from, any term or provision of this Agreement
shall be in writing and signed by each affected party hereto. This Agreement
contains the entire agreement of the parties and supersede all prior
representations, agreements and understandings, oral or otherwise, between the
parties with respect to the matters contained herein, including but not limited
to any written offer letter or letter agreement concerning employment. In the
event of any conflict, the terms of this Agreement shall control.

 




 

[Signature page follows.]









4




--------------------------------------------------------------------------------




SIGNATURES




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date set forth above.







By:

By:




(“COMPANY”)

(“EMPLOYEE”)

VolitionRx Limited

David Kratochvil







 /s/ Cameron Reynolds                          

 /s/ David Kratochvil                        

By: Cameron Reynolds

By: David Kratochvil

Its: Chief Executive Officer








5




--------------------------------------------------------------------------------




SCHEDULE 1 – OPTION AGREEMENT




VOLITIONRX LIMITED

2011 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT




Unless otherwise defined herein, capitalized terms shall have the meaning set
forth in the VolitionRx Limited 2011 Equity Incentive Plan (the "Plan").




1.

NOTICE OF STOCK OPTION GRANT




You have been granted an option to purchase Common Stock, subject to the terms
and conditions of the Plan and this Option Agreement, as follows:

 

Name of Optionee:

David Kratochvil

 

 

Total Number of Shares Granted:

 Seventy five thousand (75,000) shares.

  

Type of Option:

      . Nonstatutory Stock Option

  X . Incentive Stock Option

  

Exercise Price per Share:

$3.75 (1) per Share

  

Grant Date:

 

 

 

Vesting Commencement Date:

 [Same as Grant Date].

  

Vesting Schedule:

This option may be exercised, in whole or in part, in accordance with the
following schedule:




100% of the Shares subject to the option shall vest on the Vesting Commencement
Date.

  

Termination Period:

This option may be exercised for three months after the optionee's Termination
Date, except that if the Optionee's Termination of Service is for Cause, this
option shall terminate on the Termination Date. Upon the death or Disability of
the optionee, this option may be exercised for 12 months after the optionee's
Termination Date. Special termination periods are set forth in Sections 2.3(B),
2.9, and 2.10 below. In no event may this option be exercised later than the
Term of Award/Expiration Date provided below.




Term of Award/Expiration Date:




The Options shall expire 5 years after they vest:

 




(1)

If the Exercise Price per Share (“EPS”) is less that the closing price of the
Company’s shares on the NYSE MKT on the Grant Date, the EPS shall be $X where
“X” shall be the closing price on the Grant Date.





6




--------------------------------------------------------------------------------




2.

AGREEMENT




2.1

Grant of Option. The Administrator hereby grants to the optionee named in the
Notice of Stock Option Grant attached as Part I of this Option Agreement (the
"Optionee") an option (the "Option") to purchase the number of Shares, as set
forth in the Notice of Stock Option Grant, at the exercise price per Share set
forth in the Notice of Stock Option Grant (the "Exercise Price"), subject to the
terms and conditions of this Option Agreement and the Plan. This Option is
intended to be a Nonstatutory Stock Option ("NSO") or an Incentive Stock Option
("ISO"), as provided in the Notice of Stock Option Grant.




2.2

Exercise of Option.




(A)

Vesting/Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set forth in Section 1 and the applicable
provisions of this Option Agreement and the Plan. In no event will this Option
become exercisable for additional Shares after a Termination of Service for any
reason. Notwithstanding the foregoing, this Option becomes exercisable in full
if the Company is subject to a Change in Control before the Optionee's
Termination of Service, and within 12 months after the Change in Control the
Optionee is subject to a Termination of Service resulting from: (i) the
Optionee's involuntary discharge by the Company (or the Affiliate employing him
or her) for reasons other than Cause (defined below), death or Disability; or
(ii) the Optionee's resignation for Good Reason (defined below). This Option may
also become exercisable in accordance with Section 2.11 below.




The term "Cause" shall mean (1) the Optionee's theft, dishonesty, or
falsification of any documents or records of the Company or any Affiliate; (2)
the Optionee's improper use or disclosure of confidential or proprietary
information of the Company or any Affiliate that results or will result in
material harm to the Company or any Affiliate; (3) any action by the Optionee
which has a detrimental effect on the reputation or business of the Company or
any Affiliate; (4) the Optionee's failure or inability to perform any reasonable
assigned duties after written notice from the Company or an Affiliate, and a
reasonable opportunity to cure, such failure or inability; (5) any material
breach by the Optionee of any employment or service agreement between the
Optionee and the Company or an Affiliate, which breach is not cured pursuant to
the terms of such agreement; (6) the Optionee's conviction (including any plea
of guilty or nolo contendere) of any criminal act which impairs the Optionee's
ability to perform his or her duties with the Company or an Affiliate; or (7)
violation of a material Company policy. The term "Good Reason" shall mean, as
determined by the Administrator, (A) a material adverse change in the Optionee's
title, stature, authority, or responsibilities with the Company (or the
Affiliate employing him or her); (B) a material reduction in the Optionee's base
salary or annual bonus opportunity; or (C) receipt of notice that the Optionee's
principal workplace will be relocated by more than 50 miles.




(B)

Method of Exercise. This Option is exercisable by delivering to the
Administrator a fully executed "Exercise Notice" or by any other method approved
by the Administrator. The Exercise Notice shall provide that the Optionee is
electing to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the "Exercised Shares"), and such other
representations and agreements as may be required by the Administrator. Payment
of the full aggregate Exercise Price as to all Exercised Shares must accompany
the Exercise Notice. This Option shall be deemed exercised upon receipt by the
Administrator of such fully executed Exercise Notice accompanied by such
aggregate Exercise Price. The Optionee is responsible for filing any reports of
remittance or other foreign exchange filings required in order to pay the
Exercise Price.




2.3

Limitation on Exercise.




(A)

The grant of this Option and the issuance of Shares upon exercise of this Option
are subject to compliance with all Applicable Laws. This Option may not be
exercised if the issuance of Shares upon exercise would constitute a violation
of any Applicable Laws. In addition, this Option may not be exercised unless (i)
a registration statement under the Securities Act of 1933, as amended (the
"Securities Act") is in effect at the time of exercise of this Option with
respect to the Shares; or (ii) in the opinion of legal counsel to the Company,
the Shares issuable upon exercise of this Option may be issued in accordance
with the terms of an applicable exemption from the registration requirements of
the Securities Act. The Optionee is cautioned that unless the foregoing
conditions are satisfied, the Optionee may not be able to exercise the Option
when desired even though the Option is vested. As a further condition to the
exercise of this Option, the Company may require the Optionee to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company. Any Shares that are issued
will be "restricted securities" as that term is defined in Rule 144 under the
Securities Act, and will bear an appropriate restrictive legend, unless they are
registered under the Securities Act. The Company is under no obligation to
register the Shares issuable upon exercise of this Option.




(B)

Special Termination Period. If exercise of the Option on the last day of the
termination period set forth in Section 1 is prevented by operation of paragraph
(A) of this Section 2.3, then this Option shall remain exercisable until 14 days
after the first date that paragraph (A) no longer operates to prevent exercise
of the Option.





7




--------------------------------------------------------------------------------




2.4

Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following methods; provided, however, the payment shall be in strict
compliance with all procedures established by the Administrator:




(A)

cash;




(B)

check or wire transfer;




(C)

subject to any conditions or limitations established by the Administrator, other
Shares that have a Fair Market Value on the date of surrender or attestation
equal to the aggregate Exercise Price;




(D)

consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Administrator (Officers and Directors shall
not be permitted to use this procedure if this procedure would violate Section
402 of the Sarbanes-Oxley Act of 2002, as amended);




(E)

subject to any conditions or limitations established by the Administrator,
retention by the Company of so many of the Shares that would otherwise have been
delivered upon exercise of the Option as have a Fair Market Value on the
exercise date equal to the aggregate exercise price of all Shares as to which
the Option is being exercised, provided that the Option is surrendered and
cancelled as to such Shares; or




(F)

any combination of the foregoing methods of payment.




2.5

Leave of Absence. The Optionee shall not incur a Termination of Service when the
Optionee goes on a bona fide leave of absence, if the leave was approved by the
Company (or Affiliate employing him or her) in writing and if continued
crediting of service is required by the terms of the leave or by applicable law.
The Optionee shall incur a Termination of Service when the approved leave ends,
however, unless the Optionee immediately returns to active work.




For purposes of ISOs, no leave of absence may exceed three months, unless the
right to reemployment upon expiration of such leave is provided by statute or
contract. If the right to reemployment is not so provided by statute or
contract, the Optionee will be deemed to have incurred a Termination of Service
on the first day immediately following such three-month period of leave for ISO
purposes and this Option shall cease to be treated as an ISO and shall terminate
upon the expiration of the three-month period that begins the date the
employment relationship is deemed terminated.




2.6

Non-Transferability of Option. This Option may not be transferred in any manner
other than by will or by the laws of descent and distribution, and may be
exercised during the lifetime of the Optionee only by the Optionee. The terms of
this Option Agreement and the Plan shall be binding upon the executors,
administrators, heirs, successors, and assigns of the Optionee. This Option may
not be assigned, pledged, or hypothecated by the Optionee whether by operation
of law or otherwise, and is not subject to execution, attachment, or similar
process. Notwithstanding the foregoing, if this Option is designated as a
Nonstatutory Stock Option, the Administrator may, in its sole discretion, allow
the Optionee to transfer this Option as a gift to one or more family members.
For purposes of this Option Agreement, "family member" means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships), any
individual sharing the Optionee's household (other than a tenant or employee), a
trust in which one or more of these individuals have more than 50% of the
beneficial interest, a foundation in which the Optionee or one or more of these
persons control the management of assets, and any entity in which the Optionee
or one or more of these persons own more than 50% of the voting interest.
Notwithstanding the foregoing, during any California Qualification Period, this
Option may not be transferred in any manner other than by will, by the laws of
descent and distribution, or, if it is designated as a Nonstatutory Stock
Option, as permitted by Rule 701 of the Securities Act of 1933, as amended, as
the Administrator may determine in its sole discretion.




2.7

Term of Option. This Option may be exercised only within the term set out in the
Notice of Stock Option Grant, and may be exercised during such term only in
accordance with this Option Agreement and the Plan.




2.8

Tax Obligations.




(A)

Withholding Taxes. The Optionee shall make appropriate arrangements with the
Administrator for the satisfaction of all applicable Federal, state, local, and
foreign income taxes, employment tax, and any other taxes that are due as a
result of the Option exercise. With the Administrator's consent, these
arrangements may include withholding Shares that otherwise would be issued to
the Optionee pursuant to the exercise of this Option. The Company may refuse to
honor the exercise and refuse to deliver Shares if such withholding amounts are
not delivered at the time of exercise.





8




--------------------------------------------------------------------------------




(B)

Notice of Disqualifying Disposition of ISO Shares. If the Option is an ISO, and
if the Optionee sells or otherwise disposes of any of the Shares acquired
pursuant to the exercise of the ISO on or before the later of (i) the date two
years after the Grant Date, or (ii) the date one year after the date of
exercise, the Optionee shall immediately notify the Administrator in writing of
such disposition. The Optionee may be subject to income tax withholding by the
Company on the compensation income recognized by the Optionee.




2.9

Special Termination Period if the Optionee Subject to Section 16(b). If a sale
within the applicable termination period set forth in Section 1 of Shares
acquired upon the exercise of this Option would subject the Optionee to suit
under Section 16(b) of the Exchange Act, this Option shall remain exercisable
until the earliest to occur of (i) the tenth day following the date on which a
sale of such shares by the Optionee would no longer be subject to such suit,
(ii) the 190th day after the Optionee's Termination of Service, or (iii) the
Expiration Date.




2.10

Special Termination Period if the Optionee Subject to Blackout Period. The
Company has established an Insider Trading Policy (as such policy may be amended
from time to time, the "Policy") relative to trading while in possession of
material, undisclosed information. The Policy prohibits officers, directors,
employees, and consultants of the Company and its subsidiaries from trading in
securities of the Company during certain "Blackout Periods" as described in the
Policy. If the last day of the termination period set forth in Section 1 is
during such a Blackout Period, then this Option shall remain exercisable until
14 days after the first date that there is no longer in effect a Blackout Period
applicable to the Optionee.




2.11

Change in Control. Upon a Change in Control before the Optionee's Termination of
Service, the Option will be assumed or an equivalent option or right substituted
by the successor corporation or a parent or subsidiary of the successor
corporation. If the successor corporation refuses to assume or substitute for
the Option, then immediately before and contingent on the consummation of the
Change in Control, the Optionee will fully vest in and have the right to
exercise the Option. In addition, if the Option becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a Change in
Control, the Administrator will notify the Optionee in writing or electronically
that the Option will be fully vested and exercisable for a period determined by
the Administrator in its sole discretion, and the Option will terminate upon the
expiration of such period.




2.12

Restrictions on Resale. The Optionee shall not sell any Shares at a time when
Applicable Law, Company policies or an agreement between the Company and its
underwriters prohibit a sale. This restriction shall apply as long as the
Optionee is a Service Provider and for such period after the Optionee's
Termination of Service as the Administrator may specify.




2.13

Lock-Up Agreement. In connection with any underwritten public offering of Shares
made by the Company pursuant to a registration statement filed under the
Securities Act, the Optionee shall not offer, sell, contract to sell, pledge,
hypothecate, grant any option to purchase or make any short sale of, or
otherwise dispose of any Shares (including but not limited to Shares subject to
this Option) or any rights to acquire Shares of the Company for such period
beginning on the date of filing of such registration statement with the
Securities and Exchange Commission and ending at the time as may be established
by the underwriters for such public offering; provided, however, that such
period shall end not later than 180 days from the effective date of such
registration statement. The foregoing limitation shall not apply to shares
registered for sale in such public offering.




2.14

Entire Agreement; Governing Law. This Option Agreement and the Plan constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Optionee with respect to the subject matter hereof, and may not be
modified adversely to the Optionee's interest except by means of a writing
signed by the Company and Optionee. This Option Agreement is governed by the
internal substantive laws, but not the choice of law rules, of Delaware.




2.15

No Guarantee of Continued Service. The vesting of the Option pursuant to the
Vesting Schedule hereof is earned only by continuing as a Service Provider at
the will of the Company (and not through the act of being hired, being granted
an Option, or purchasing Shares hereunder). This Option Agreement, the
transactions contemplated hereunder, and the Vesting Schedule set forth herein
constitute neither an express nor an implied promise of continued engagement as
a Service Provider for the vesting period, for any period, or at all, and shall
not interfere with Optionee's right or the Company's right to terminate
Optionee's relationship as a Service Provider at any time, with or without
Cause.




By the Optionee's signature and the signature of the Company's representative
below, the Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of this Option Agreement and the Plan. The
Optionee has reviewed this Option Agreement and the Plan in their entirety, has
had an opportunity to obtain the advice of counsel before executing this Option
Agreement and fully understands all provisions of this Option Agreement and the
Plan. The Optionee hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Administrator upon any questions relating to
this Option Agreement and the Plan.





9




--------------------------------------------------------------------------------




The Optionee further agrees that the Company may deliver all documents relating
to the Plan or this Option (including prospectuses required by the Securities
and Exchange Commission), and all other documents that the Company is required
to deliver to its security holders or the Optionee (including annual reports,
proxy statements and financial statements), either by e-mail or by e-mail notice
of a Web site location where those documents have been posted. The Optionee may
at any time (i) revoke this consent to e-mail delivery of those documents;
(ii) update the e-mail address for delivery of those documents; (iii) obtain at
no charge a paper copy of those documents, in each case by writing the Company
at 1 Scotts Road, #24-05 Shaw Centre, Singapore, 228208. The Optionee may
request an electronic copy of any of those documents by requesting a copy in
writing from the Company. The Optionee understands that an e-mail account and
appropriate hardware and software, including a computer or compatible cell phone
and an Internet connection, will be required to access documents delivered by
e-mail.










 

OPTIONEE:

 

_________________________________

Signature

 

_________________________________

Print Name

 

_________________________________

Residence Address







_________________________________

VOLITIONRX LIMITED

 

By:______________________________

 




Its:______________________________







_________________________________

Print Name





















































10




--------------------------------------------------------------------------------




EXERCISE FORM




VolitionRx Limited

1 Scotts Road

#24-05 Shaw Centre

Singapore 228208




Ladies and Gentlemen:




I hereby exercise the Option granted to me on [ ], by VolitionRx Limited (the
“Corporation”), subject to all the terms and provisions thereof and of the
Equity Incentive Plan (the “Plan”), and notify you of my desire to purchase
____________ incentive shares and ____________ non-qualified shares of Common
Stock of the Corporation at a price of $_______ per share pursuant to the
exercise of said Option.




Payment Amount: $___________________

 

 

 

Date:

 

 

 

 

Optionee Signature

 

 

 

 

 

Received by VOLITIONRX LIMITED on

 

 

 

 

 

 




Broker Information:

_________________________________________________________________________________________________________

 

Firm Name

_________________________________________________________________________________________________________

 

 

 

 

Contact Person

 

 




_________________________________________________________________________________________________________

 

 

 

 

Broker Address

 

 




_________________________________________________________________________________________________________

 

 

 

 

 

 

City, State, Zip Code

 

Phone Number

 

 




_________________________________________________________________________________________________________




 

 

 

Broker Account Number

 

 




_________________________________________________________________________________________________________

 

 

 

 

Electronic Transfer Number:

 

 

 

 





11




--------------------------------------------------------------------------------




SCHEDULE 2 –

VOLITIONRX LIMITED

2011 EQUITY INCENTIVE PLAN




1.

Purpose of the Plan. The purpose of this Plan is to encourage ownership in the
Company by key personnel whose long-term service the Company considers essential
to its continued progress and, thereby, encourage recipients to act in the
stockholders’ interest and share in the Company’s success.




2.

Definitions. As used herein, the following definitions shall apply:




“Act” shall mean the Securities Act of 1933, as amended.




“Administrator” shall mean the Board, any Committees, or such delegates as shall
be administering the Plan in accordance with Section 4 of the Plan.




“Affiliate” shall mean any entity that is directly or indirectly in control of
or controlled by the Company, or any entity in which the Company has a
significant ownership interest as determined by the Administrator.




“Applicable Laws” shall mean the requirements relating to the administration of
stock plans under federal and state laws; any stock exchange or quotation system
on which the Company has listed or submitted for quotation the Common Stock to
the extent provided under the terms of the Company’s agreement with such
exchange or quotation system; and, with respect to Awards subject to the laws of
any foreign jurisdiction where Awards are, or will be, granted under the Plan,
to the laws of such jurisdiction.




“Award” shall mean, individually or collectively, a grant under the Plan of an
Option or other such Stock Award.




“Awardee” shall mean a Service Provider who has been granted an Award under the
Plan.




“Award Agreement” shall mean an Option Agreement or Stock Award Agreement, which
may be in written or electronic format, in such form and with such terms as may
be specified by the Administrator, evidencing the terms and conditions of an
individual Award. Each Award Agreement is subject to the terms and conditions of
the Plan.




“Board” shall mean the Board of Directors of the Company.




“Change in Control” shall mean any of the following, unless the Administrator
provides otherwise:

 

(i)

any merger or consolidation in which the Company shall not be the surviving
entity (or survives only as a subsidiary of another entity whose stockholders
did not own all or substantially all of the Common Stock in substantially the
same proportions as immediately before such transaction);




(ii)

the sale of all or substantially all of the Company’s assets to any other person
or entity (other than a wholly-owned subsidiary of the Company);




(iii)

the acquisition of beneficial ownership of a controlling interest (including
power to vote) in the outstanding shares of Common Stock by any person or entity
(including a “group” as defined by or under Section 13(d)(3) of the Exchange
Act);




(iv)

the dissolution or liquidation of the Company;




(v)

a contested election of Directors, as a result of which or in connection with
which the persons who were Directors before such election or their nominees
cease to constitute a majority of the Board; or




(vi)

any other event specified, at the time an Award is granted or thereafter, by the
Board or a Committee.




Notwithstanding the foregoing, the term “Change in Control” shall not include
any underwritten public offering of Shares registered under the Act.




“Code” shall mean the Internal Revenue Code of 1986, as amended.




“Committee” shall mean a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.





12




--------------------------------------------------------------------------------




“Common Stock” shall mean the common stock of the Company.




“Company” shall mean VolitionRX Limited, a Delaware corporation, or its
successor.




“Consultant” shall mean any natural person, other than an Employee or Director,
who performs bona fide services for the Company or an Affiliate as a consultant
or advisor.




“Conversion Award” has the meaning set forth in Section 4(b)(xii) of the Plan.




“Director” shall mean a member of the Board.




“Disability” shall mean permanent and total disability as defined in Section
22(e)(3) of the Code.




“Employee” shall mean an employee of the Company or any Affiliate, and may
include an Officer or Director. Within the limitations of Applicable Law, the
Administrator shall have the discretion to determine the effect upon an Award
and upon an individual’s status as an Employee in the case of (i) any individual
who is classified by the Company or its Affiliate as leased from or otherwise
employed by a third party or as intermittent or temporary, even if any such
classification is changed retroactively as a result of an audit, litigation or
otherwise; (ii) any leave of absence approved by the Company or an Affiliate;
(iii) any transfer between locations of employment with the Company or an
Affiliate or between the Company and any Affiliate or between any Affiliates;
(iv) any change in the Awardee’s status from an employee to a Consultant or
Director; and (v) an employee who, at the request of the Company or an
Affiliate, becomes employed by any partnership, joint venture, or corporation
not meeting the requirements of an Affiliate in which the Company or an
Affiliate is a party.




“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.




“Fair Market Value” shall mean, unless the Administrator determines otherwise,
as of any date, the closing price for such Common Stock as of such date (or if
no sales were reported on such date, the closing price on the last preceding day
for which a sale was reported), as reported in such source as the Administrator
shall determine.




“Grant Date” shall mean the date upon which an Award is granted to an Awardee
pursuant to this Plan.




“Incentive Stock Option” shall mean an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.




“Nonstatutory Stock Option” shall mean an Option not intended to qualify as an
Incentive Stock Option.




“Officer” shall mean a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.




“Option” shall mean a right granted under Section 8 of the Plan to purchase a
certain number of Shares at such exercise price, at such times, and on such
other terms and conditions as are specified in the agreement or other documents
evidencing the Award (the “Option Agreement”). Both Options intended to qualify
as Incentive Stock Options and Nonstatutory Stock Options may be granted under
the Plan.




“Participant” shall mean the Awardee or any person (including any estate) to
whom an Award has been assigned or transferred as permitted hereunder.




“Plan” shall mean this VolitionRX Limited 2011 Equity Incentive Plan.




“Qualifying Performance Criteria” shall have the meaning set forth in Section
14(b) of the Plan.




“Related Corporation” shall mean any parent or subsidiary (as those terms are
defined in Section 424(e) and (f) of the Code) of the Company.




“Service Provider” shall mean an Employee, Officer, Director, or Consultant.




“Share” shall mean a share of the Common Stock, as adjusted in accordance with
Section 15 of the Plan.





13




--------------------------------------------------------------------------------




“Stock Award” shall mean an award or issuance of Shares or Stock Units made
under Section 11 of the Plan, the grant, issuance, retention, vesting, and
transferability of which is subject during specified periods to such conditions
(including continued service or performance conditions) and terms as are
expressed in the agreement or other documents evidencing the Award (the “Stock
Award Agreement”).




“Ten-Percent Stockholder” shall mean the owner of stock (as determined under
Section 424(d) of the Code) possessing more than 10% of the total combined
voting power of all classes of stock of the Company (or any Related
Corporation).




“Termination Date” shall mean the date of a Participant’s Termination of
Service, as determined by the Administrator in its sole discretion.




“Termination of Service” shall mean ceasing to be a Service Provider. However,
for Incentive Stock Option purposes, Termination of Service will occur when the
Awardee ceases to be an employee (as determined in accordance with Section
3401(c) of the Code and the regulations promulgated thereunder) of the Company
or one of its Related Corporations. The Administrator shall determine whether
any corporate transaction, such as a sale or spin-off of a division or business
unit, or a joint venture, shall be deemed to result in a Termination of Service.




3.

Stock Subject to the Plan.




(a)

Aggregate Limit. The maximum aggregate number of Shares that may be issued under
the Plan through Awards is 900,000 Shares. The limitations of this Section 3(a)
shall be subject to the adjustments provided for in Section 13 of the Plan.




(b)

Reduction and Replenishment. Upon payment for Shares pursuant to the exercise of
an Award, the number of Shares available for issuance under the Plan shall be
reduced only by the number of Shares actually issued in such payment. If any
outstanding Award expires or is terminated or canceled without having been
exercised or settled in full, or if Shares acquired pursuant to an Award subject
to forfeiture or repurchase are forfeited or repurchased by the Company, the
Shares allocable to the terminated portion of such Award or such forfeited or
repurchased Shares shall again be available to grant under the Plan.
Notwithstanding the foregoing, the aggregate number of shares of Common Stock
that may be issued under the Plan upon the exercise of Incentive Stock Options
shall not be increased for restricted Shares that are forfeited or repurchased.
Notwithstanding anything in the Plan, or any Award Agreement to the contrary,
Shares attributable to Awards transferred under any Award transfer program shall
not be again available for grant under the Plan. The Shares subject to the Plan
may be either Shares reacquired by the Company, including Shares purchased in
the open market, or authorized but unissued Shares.

 

4.

Administration of the Plan.




(a)

Procedure.




(i)

Multiple Administrative Bodies. The Plan shall be administered by the Board or
one or more Committees, including such delegates as may be appointed under
paragraph (a)(iv) of this Section 4.




(ii)

Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, Awards to
“covered employees” within the meaning of Section 162(m) of the Code or
Employees that the Committee determines may be “covered employees” in the future
shall be made by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.




(iii)

Rule 16b-3. To the extent desirable to qualify transactions hereunder as exempt
under Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”), Awards to
Officers and Directors shall be made in such a manner to satisfy the requirement
for exemption under Rule 16b-3.




(iv)

Other Administration. The Board or a Committee may delegate to an authorized
Officer or Officers of the Company the power to approve Awards to persons
eligible to receive Awards under the Plan who are not (A) subject to Section 16
of the Exchange Act; or (B) at the time of such approval, “covered employees”
under Section 162(m) of the Code.




(v)

Delegation of Authority for the Day-to-Day Administration of the Plan. Except to
the extent prohibited by Applicable Law, the Administrator may delegate to one
or more individuals the day-to-day administration of the Plan and any of the
functions assigned to it in this Plan. Such delegation may be revoked at any
time.





14




--------------------------------------------------------------------------------




(b)

Powers of the Administrator. Subject to the provisions of the Plan and, in the
case of a Committee or delegates acting as the Administrator, subject to the
specific duties delegated to such Committee or delegates, the Administrator
shall have the authority, in its sole discretion:




(i)

to select the Service Providers of the Company or its Affiliates to whom Awards
are to be granted hereunder;




(ii)

to determine the number of shares of Common Stock to be covered by each Award
granted hereunder;




(iii)

to determine the type of Award to be granted to the selected Service Provider;




(iv)

to approve the forms of Award Agreements for use under the Plan;




(v)

to determine the terms and conditions, consistent with the terms of the Plan, of
any Award granted hereunder. Such terms and conditions include the exercise or
purchase price, the time or times when an Award may be exercised (which may or
may not be based on performance criteria), the vesting schedule, any vesting or
exercisability acceleration or waiver of forfeiture restrictions, the acceptable
forms of consideration, the term, and any restriction or limitation regarding
any Award or the Shares relating thereto, based in each case on such factors as
the Administrator, in its sole discretion, shall determine and may be
established at the time an Award is granted or thereafter;




(vi)

to correct administrative errors;




(vii)

to construe and interpret the terms of the Plan (including sub-plans and Plan
addenda) and Awards granted pursuant to the Plan;




(viii)

to adopt rules and procedures relating to the operation and administration of
the Plan to accommodate the specific requirements of local laws and procedures.
Without limiting the generality of the foregoing, the Administrator is
specifically authorized (A) to adopt the rules and procedures regarding the
conversion of local currency, withholding procedures, and handling of stock
certificates that vary with local requirements; and (B) to adopt sub-plans and
Plan addenda as the Administrator deems desirable, to accommodate foreign laws,
regulations and practice;




(ix)

to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans and Plan addenda;




(x)

to modify or amend each Award, including the acceleration of vesting,
exercisability, or both; provided, however, that any modification or amendment
of an Award is subject to Section 16 of the Plan and may not materially impair
any outstanding Award unless agreed to by the Participant;




(xi)

to allow Participants to satisfy withholding tax amounts by electing to have the
Company withhold from the Shares to be issued pursuant to an Award that number
of Shares having a Fair Market Value equal to the amount required to be
withheld. The Fair Market Value of the Shares to be withheld shall be determined
in such manner and on such date that the Administrator shall determine or, in
the absence of provision otherwise, on the date that the amount of tax to be
withheld is to be determined. All elections by a Participant to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may provide;




(xii)

to authorize conversion or substitution under the Plan of any or all stock
options, stock appreciation rights, or other stock awards held by service
providers of an entity acquired by the Company (the “Conversion Awards”). Any
conversion or substitution shall be effective as of the close of the merger or
acquisition. The Conversion Awards may be Nonstatutory Stock Options or
Incentive Stock Options, as determined by the Administrator, with respect to
options granted by the acquired entity. Unless otherwise determined by the
Administrator at the time of conversion or substitution, all Conversion Awards
shall have the same terms and conditions as Awards generally granted by the
Company under the Plan;




(xiii)

to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;




(xiv)

to determine whether Awards will be settled in Shares, cash, or in any
combination thereof;




(xv)

to determine whether to provide for the right to receive dividends or dividend
equivalents;





15




--------------------------------------------------------------------------------




(xvi)

to establish a program whereby Service Providers designated by the Administrator
can reduce compensation otherwise payable in cash in exchange for Awards under
the Plan;




(xvii)

to impose such restrictions, conditions, or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including (A) restrictions under an insider trading policy, and
(B) restrictions as to the use of a specified brokerage firm for such resales or
other transfers;




(xviii)

to provide, either at the time an Award is granted or by subsequent action, that
an Award shall contain as a term thereof, a right, either in tandem with the
other rights under the Award or as an alternative thereto, of the Participant to
receive, without payment to the Company, a number of Shares, cash, or a
combination of both, the amount of which is determined by reference to the value
of the Award; and




(xix)

to make all other determinations deemed necessary or advisable for administering
the Plan and any Award granted hereunder.




(c)

Effect of Administrator’s Decision. All decisions, determinations and
interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of any Award granted
hereunder, shall be final and binding on all Participants. The Administrator
shall consider such factors as it deems relevant, in its sole and absolute
discretion, to making such decisions, determinations and interpretations,
including the recommendations or advice of any officer or other employee of the
Company and such attorneys, consultants and accountants as it may select.




5.

Eligibility. Awards may be granted to Service Providers of the Company or any of
its Affiliates.




6.

Effective Date and Term of the Plan. The Plan shall become effective upon its
adoption by the Board. Options and Stock Awards may be granted immediately
thereafter; provided, that no Option may be exercised and no Stock Award may be
granted under the Plan until it is approved by the stockholders of the Company,
in the manner and to the extent required by Applicable Law, within 12 months
after the date of adoption by the Board. The Plan shall continue in effect for a
term of ten years from the date of the Plan’s adoption by the Board unless
terminated earlier under Section 16 herein.




7.

Term of Award. The term of each Award shall be determined by the Administrator
and stated in the Award Agreement. In the case of an Option, the term shall be
ten years from the Grant Date or such shorter term as may be provided in the
Award Agreement.




8.

Options. The Administrator may grant an Option or provide for the grant of an
Option, from time to time in the discretion of the Administrator or
automatically upon the occurrence of specified events, including the achievement
of performance goals, and for the satisfaction of an event or condition within
the control of the Awardee or within the control of others.




(a)

Option Agreement. Each Option Agreement shall contain provisions regarding (i)
the number of Shares that may be issued upon exercise of the Option; (ii) the
type of Option; (iii) the exercise price of the Shares and the means of payment
for the Shares; (iv) the term of the Option; (v) such terms and conditions on
the vesting or exercisability of an Option, or both, as may be determined from
time to time by the Administrator; (vi) restrictions on the transfer of the
Option and forfeiture provisions; and (vii) such further terms and conditions,
in each case not inconsistent with this Plan, as may be determined from time to
time by the Administrator.




(b)

Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:




(i)

In the case of an Incentive Stock Option, the per Share exercise price shall be
no less than 100% of the Fair Market Value per Share on the Grant Date.
Notwithstanding the foregoing, if any Incentive Stock Option is granted to a
Ten-Percent Stockholder, then the exercise price shall not be less than 110% of
the Fair Market Value of a share of Common Stock on the Grant Date.




(ii)

In the case of a Nonstatutory Stock Option, the per Share exercise price shall
be no less than 100% of the Fair Market Value per Share on the Grant Date. The
per Share exercise price may also vary according to a predetermined formula;
provided, that the exercise price never falls below 100% of the Fair Market
Value per Share on the Grant Date.




(iii)

Reserved.





16




--------------------------------------------------------------------------------




(iv)

Notwithstanding the foregoing, at the Administrator’s discretion, Conversion
Awards may be granted in substitution or conversion of options of an acquired
entity, with a per Share exercise price of less than 100% of the Fair Market
Value per Share on the date of such substitution or conversion.




(c)

Vesting Period and Exercise Dates. Options granted under this Plan shall vest,
be exercisable, or both, at such times and in such installments during the
Option’s term as determined by the Administrator. The Administrator shall have
the right to make the timing of the ability to exercise any Option granted under
this Plan subject to continued service, the passage of time, or such performance
requirements as deemed appropriate by the Administrator. At any time after the
grant of an Option, the Administrator may reduce or eliminate any restrictions
surrounding any Participant’s right to exercise all or part of the Option.




(d)

Form of Consideration. The Administrator shall determine the acceptable form of
consideration for exercising an Option, including the method of payment, either
through the terms of the Option Agreement or at the time of exercise of an
Option. The consideration, determined by the Administrator (or pursuant to
authority expressly delegated by the Board, a Committee, or other person), and
in the form and amount required by applicable law, shall be actually received
before issuing any Shares pursuant to the Plan; which consideration shall have a
value, as determined by the Board, not less than the par value of such Shares.
Acceptable forms of consideration may include:




(i)

cash;




(ii)

check or wire transfer;




(iii)

subject to any conditions or limitations established by the Administrator, other
Shares that have a Fair Market Value on the date of surrender or attestation
that does not exceed the aggregate exercise price of the Shares as to which said
Option shall be exercised;




(iv)

consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Administrator to the extent that this
procedure would not violate Section 402 of the Sarbanes-Oxley Act of 2002, as
amended;




(v)

cashless exercise, subject to any conditions or limitations established by the
Administrator;




(vi)

such other consideration and method of payment for the issuance of Shares to the
extent permitted by Applicable Laws; or




(vii)

any combination of the foregoing methods of payment.




9.

Incentive Stock Option Limitations.




(a)

Eligibility. Only employees (as determined in accordance with Section 3401(c) of
the Code and the regulations promulgated thereunder) of the Company or any of
its Related Corporations may be granted Incentive Stock Options.




(b)

$100,000 Limitation. Notwithstanding the designation “Incentive Stock Option” in
an Option Agreement, if the aggregate Fair Market Value of the Shares with
respect to which Incentive Stock Options are exercisable for the first time by
the Awardee during any calendar year (under all plans of the Company and any of
its Related Corporations) exceeds $100,000, then the portion of such Options
that exceeds $100,000 shall be treated as Nonstatutory Stock Options. An
Incentive Stock Option is considered to be first exercisable during a calendar
year if the Incentive Stock Option will become exercisable at any time during
the year, assuming that any condition on the Awardee’s ability to exercise the
Incentive Stock Option related to the performance of services is satisfied. If
the Awardee’s ability to exercise the Incentive Stock Option in the year is
subject to an acceleration provision, then the Incentive Stock Option is
considered first exercisable in the calendar year in which the acceleration
provision is triggered. For purposes of this Section 9(b), Incentive Stock
Options shall be taken into account in the order in which they were granted.
However, because an acceleration provision is not taken into account before its
triggering, an Incentive Stock Option that becomes exercisable for the first
time during a calendar year by operation of such provision does not affect the
application of the $100,000 limitation with respect to any Incentive Stock
Option (or portion thereof) exercised before such acceleration. The Fair Market
Value of the Shares shall be determined as of the Grant Date.





17




--------------------------------------------------------------------------------




(c)

Leave of Absence. For purposes of Incentive Stock Options, no leave of absence
may exceed three months, unless the right to reemployment upon expiration of
such leave is provided by statute or contract. If the period of leave exceeds
three months and the Awardee’s right to reemployment is not provided by statute
or contract, the Awardee’s employment with the Company shall be deemed to
terminate on the first day immediately following such three-month period, and
any Incentive Stock Option granted to the Awardee shall cease to be treated as
an Incentive Stock Option and shall terminate upon the expiration of the
three-month period starting on the date the employment relationship is deemed
terminated.




(d)

Transferability. The Option Agreement must provide that an Incentive Stock
Option cannot be transferable by the Awardee otherwise than by will or the laws
of descent and distribution, and, during the lifetime of such Awardee, must not
be exercisable by any other person. Notwithstanding the foregoing, the
Administrator, in its sole discretion, may allow the Awardee to transfer his or
her Incentive Stock Option to a trust where under Section 671 of the Code and
other Applicable Law, the Awardee is considered the sole beneficial owner of the
Option while it is held in the trust. If the terms of an Incentive Stock Option
are amended to permit transferability, the Option will be treated for tax
purposes as a Nonstatutory Stock Option.




(e)

Exercise Price. The per Share exercise price of an Incentive Stock Option shall
be determined by the Administrator in accordance with Section 8(b)(i) of the
Plan.




(f)

Ten-Percent Stockholder. If any Incentive Stock Option is granted to a
Ten-Percent Stockholder, then the Option term shall not exceed five years
measured from the date of grant of such Option.




(g)

Other Terms. Option Agreements evidencing Incentive Stock Options shall contain
such other terms and conditions as may be necessary to qualify as Incentive
Stock Options, to the extent determined desirable by the Administrator, under
the applicable provisions of Section 422 of the Code.




10.

Exercise of Option.




(a)

Procedure for Exercise; Rights as a Stockholder.




(i)

Any Option granted hereunder shall be exercisable according to the terms of the
Plan and at such times and under such conditions as determined by the
Administrator and set forth in the respective Award Agreement.




(ii)

An Option shall be deemed exercised when the Company receives (A) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option; (B) full payment for the Shares with
respect to which the related Option is exercised; and (C) with respect to
Nonstatutory Stock Options, payment of all applicable withholding taxes.




(iii)

Shares issued upon exercise of an Option shall be issued in the name of the
Participant or, if requested by the Participant, in the name of the Participant
and his or her spouse. Unless provided otherwise by the Administrator or
pursuant to this Plan, until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Shares subject to an Option,
notwithstanding the exercise of the Option.




(iv)

The Company shall issue (or cause to be issued) such Shares as soon as
administratively practicable after the Option is exercised. An Option may not be
exercised for a fraction of a Share.








18




--------------------------------------------------------------------------------




(b)

Effect of Termination of Service on Options.




(i)

Generally. Unless otherwise provided for by the Administrator, if a Participant
ceases to be a Service Provider, other than upon the Participant’s death or
Disability, the Participant may exercise his or her Option within such period as
is specified in the Award Agreement to the extent that the Option is vested on
the Termination Date (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). Notwithstanding the foregoing,
upon a Participant’s Termination of Service during any California Qualification
Period, other than due to death, Disability, or cause, the Participant may
exercise his or her Option (A) at any time on or before the date determined by
the Administrator, which date shall be at least 30 days after the Participant’s
Termination Date (but in no event later than the expiration of the term of such
Option); and (B) only to the extent that the Participant was entitled to
exercise such Option on the Termination Date. In the absence of a specified time
in the Award Agreement, the vested portion of the Option will remain exercisable
for three months following the Participant’s Termination Date. Unless otherwise
provided by the Administrator, if on the Termination Date the Participant is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will automatically revert to the Plan. If after the
Termination of Service the Participant does not exercise his or her Option
within the time specified by the Administrator, the Option will automatically
terminate, and the Shares covered by such Option will revert to the Plan.




(ii)

Disability of Awardee. Unless otherwise provided for by the Administrator, if a
Participant ceases to be a Service Provider as a result of the Participant’s
Disability, the Participant may exercise his or her Option within such period as
is specified in the Award Agreement to the extent the Option is vested on the
Termination Date (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). Notwithstanding the foregoing,
during any California Qualification Period, upon a Participant’s Termination of
Service due to his or her Disability the Participant may exercise his or her
Option (A) at any time on or before the date determined by the Administrator,
which date shall be at least six months after the Termination Date (but in no
event later than the expiration date of the term of his or her Option); and (B)
only to the extent that the Participant was entitled to exercise such Option on
the Termination Date. In the absence of a specified time in the Award Agreement,
the Option will remain exercisable for twelve months following the Participant’s
Termination Date. Unless otherwise provided by the Administrator, if at the time
of Disability the Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option will automatically revert
to the Plan. If the Option is not so exercised within the time specified herein,
the Option will terminate, and the Shares covered by such Option will
automatically revert to the Plan.




(iii)

Death of Awardee. Unless otherwise provided for by the Administrator, if a
Participant dies while a Service Provider, the Option may be exercised following
the Participant’s death within such period as is specified in the Award
Agreement to the extent that the Option is vested on the date of death (but in
no event may the Option be exercised later than the expiration of the term of
such Option as set forth in the Award Agreement), by the Participant’s
designated beneficiary, provided such beneficiary has been designated before the
Participant’s death in a form acceptable to the Administrator. Notwithstanding
the foregoing, during any California Qualification Period, if the Participant
dies before his or her Termination of Service, the Participant’s Option may be
exercised by the Participant’s designated beneficiary (A) at any time on or
before the date determined by the Administrator, which date shall be at least
six months after the date of death (but in no event later than the expiration
date of the term of his or her Option); and (B) only to the extent that the
Participant was entitled to exercise the Option at the date of death. If no such
beneficiary has been designated by the Participant, then such Option may be
exercised by the personal representative of the Participant’s estate or by the
person or persons to whom the Option is transferred pursuant to the
Participant’s will or in accordance with the laws of descent and distribution.
In the absence of a specified time in the Award Agreement, the Option will
remain exercisable for twelve months following Participant’s death. Unless
otherwise provided by the Administrator, if at the time of death Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan. If the Option is not so exercised
within the time specified herein, the Option will terminate, and the Shares
covered by such Option will revert to the Plan.

 

11.

Stock Awards.




(a)

Stock Award Agreement. Each Stock Award Agreement shall contain provisions
regarding (i) the number of Shares subject to such Stock Award or a formula for
determining such number; (ii) the purchase price, if any, of the Shares, and the
means of payment for the Shares; (iii) the performance criteria, if any, and
level of achievement versus these criteria that shall determine the number of
Shares granted, issued, retained, or vested, as applicable; (iv) such terms and
conditions on the grant, issuance, vesting, or forfeiture of the Shares, as
applicable, as may be determined from time to time by the Administrator; (v)
restrictions on the transferability of the Stock Award; and (vi) such further
terms and conditions in each case not inconsistent with this Plan as may be
determined from time to time by the Administrator.




Notwithstanding the foregoing, during any California Qualification Period, the
purchase price for restricted Shares shall be determined by the Administrator,
but shall not be less than 85% (or 100% in the case of a person who is a
Ten-Percent Stockholder on the date of grant of such restricted stock) of the
Fair Market Value of a share of Common Stock on the date of grant of such
restricted stock.





19




--------------------------------------------------------------------------------




(b)

Restrictions and Performance Criteria. The grant, issuance, retention, and
vesting of each Stock Award may be subject to such performance criteria and
level of achievement versus these criteria as the Administrator shall determine,
which criteria may be based on financial performance, personal performance
evaluations, or completion of service by the Awardee. Notwithstanding the
foregoing, during any California Qualification Period, restricted stock awarded
to anyone other than an Officer, Director, or Consultant of the Company shall
vest at a rate of at least 20% per year.




Notwithstanding anything to the contrary herein, the performance criteria for
any Stock Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be
established by the Administrator based on one or more Qualifying Performance
Criteria selected by the Administrator and specified in writing.




(c)

Forfeiture. Unless otherwise provided for by the Administrator, upon the
Awardee’s Termination of Service, the unvested Stock Award and the Shares
subject thereto shall be forfeited, provided that to the extent that the
Participant purchased any Shares pursuant to such Stock Award, the Company shall
have a right to repurchase the unvested portion of such Shares at the original
price paid by the Participant, provided that during any California Qualification
Period, the Company must exercise such right to repurchase (i) for either cash
or cancellation of purchase money indebtedness for such unvested Shares; and
(ii) within 90 days of such Termination of Service.




(d)

Rights as a Stockholder. Unless otherwise provided by the Administrator, the
Participant shall have the rights equivalent to those of a stockholder and shall
be a stockholder only after Shares are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) to the Participant. Unless otherwise provided by the Administrator, a
Participant holding Stock Units shall be entitled to receive dividend payments
as if he or she were an actual stockholder.




12.

Other Provisions Applicable to Awards.




(a)

Non-Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent and
distribution, and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Administrator makes an Award transferable, either at
the time of grant or thereafter, such Award shall contain such additional terms
and conditions as the Administrator deems appropriate, and any transferee shall
be bound by such terms upon acceptance of such transfer. Notwithstanding the
foregoing, during any California Qualification Period, an Award may not be
transferred in any manner other than by will, by the laws of descent and
distribution, or as permitted by Rule 701 of the Securities Act of 1933, as
amended, as the Administrator may determine.




(b)

Qualifying Performance Criteria. For purposes of this Plan, the term “Qualifying
Performance Criteria” shall mean any one or more of the following performance
criteria, applied to either the Company as a whole or to a business unit,
Affiliate, Related Corporations, or business segment, either individually,
alternatively, or in any combination, and measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified in the Award by the Committee: (i) cash flow,
(ii) earnings (including gross margin, earnings before interest and taxes,
earnings before taxes, and net earnings), (iii) earnings per share, (iv) growth
in earnings or earnings per share, (v) stock price, (vi) return on equity or
average stockholders’ equity, (vii) total stockholder return, (viii) return on
capital, (ix) return on assets or net assets, (x) return on investment, (xi)
revenue, (xii) income or net income, (xiii) operating income or net operating
income, (xiv) operating profit or net operating profit, (xv) operating margin,
(xvi) return on operating revenue, (xvii) market share, (xviii) contract awards
or backlog, (xix) overhead or other expense reduction, (xx) growth in
stockholder value relative to the moving average of the S&P 500 Index or a peer
group index, (xxi) credit rating, (xxii) strategic plan development and
implementation, (xxiii) improvement in workforce diversity, (xxiv) EBITDA, and
(xxv) any other similar criteria.




(c)

Certification. Before payment of any compensation under an Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
the Committee shall certify the extent to which any Qualifying Performance
Criteria and any other material terms under such Award have been satisfied
(other than in cases where such relate solely to the increase in the value of
the Common Stock).




(d)

Discretionary Adjustments Pursuant to Section 162(m). Notwithstanding
satisfaction or completion of any Qualifying Performance Criteria, to the extent
specified at the time of grant of an Award to “covered employees” within the
meaning of Section 162(m) of the Code, the number of Shares, Options or other
benefits granted, issued, retained, or vested under an Award on account of
satisfaction of such Qualifying Performance Criteria may be reduced by the
Committee on the basis of such further considerations as the Committee in its
sole discretion shall determine.





20




--------------------------------------------------------------------------------




(e)

Section 409A. Notwithstanding anything in the Plan to the contrary, it is the
Company’s intent that all Awards granted under this Plan comply with
Section 409A of the Code, and each Award shall be interpreted in a manner
consistent with that intention.




13.

Adjustments upon Changes in Capitalization, Dissolution, Merger or Asset Sale.




(a)

Changes in Capitalization.




(i)

The limitations set forth in Section 3, the number and kind of Shares covered by
each outstanding Award, and the price per Share (but not the total price)
subject to each outstanding Award shall be proportionally adjusted to prevent
dilution or enlargement of rights under the Plan for any change in the
outstanding Common Stock subject to the Plan, or subject to any Award, resulting
from any stock splits, combination or exchange of Shares, consolidation,
spin-off or recapitalization of Shares or any capital adjustment or transaction
similar to the foregoing or any distribution to holders of Common Stock other
than regular cash dividends.




(ii)

The Administrator shall make such adjustment in such manner as it deems
equitable and appropriate, subject to compliance with Applicable Laws. Any
determination, substitution or adjustment made by the Administrator under this
Section shall be conclusive and binding on all persons. The conversion of any
convertible securities of the Company shall not be treated as a transaction
requiring any adjustment under this Section. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an Award.




(b)

Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable before the effective date of such proposed transaction. The
Administrator in its discretion may provide for an Option to be fully vested and
exercisable until ten days before such proposed transaction. In addition, the
Administrator may provide that any restrictions on any Award shall lapse before
the proposed transaction, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated. To the extent it has not been
previously exercised, an Award will terminate immediately before the
consummation of such proposed transaction.




(c)

Change in Control. If there is a Change in Control of the Company, as determined
by the Board or a Committee, the Board or Committee, or board of directors of
any surviving entity or acquiring entity may, in its discretion, (i) provide for
the assumption, continuation or substitution (including an award to acquire
substantially the same type of consideration paid to the stockholders in the
transaction in which the Change in Control occurs) of, or adjustment to, all or
any part of the Awards; (ii) accelerate the vesting of all or any part of the
Options and SARs and terminate any restrictions on all or any part of the Stock
Awards or Cash Awards; (iii) provide for the cancellation of all or any part of
the Awards for a cash payment to the Participants; and (iv) provide for the
cancellation of all or any part of the Awards as of the closing of the Change in
Control; provided, that the Participants are notified that they must exercise or
redeem their Awards (including, at the discretion of the Board or Committee, any
unvested portion of such Award) at or before the closing of the Change in
Control.




14.

Amendment and Termination of the Plan.




(a)

Amendment and Termination. The Administrator may amend, alter, or discontinue
the Plan or any Award Agreement, but any such amendment shall be subject to
approval of the stockholders of the Company in the manner and to the extent
required by Applicable Law.




(b)

Effect of Amendment or Termination. No amendment, suspension, or termination of
the Plan shall materially impair the rights of any Award, unless agreed
otherwise between the Participant and the Administrator. Termination of the Plan
shall not affect the Administrator’s ability to exercise the powers granted to
it hereunder with respect to Awards granted under the Plan before the date of
such termination.




(c)

Effect of the Plan on Other Arrangements. Neither the adoption of the Plan by
the Board or a Committee nor the submission of the Plan to the stockholders of
the Company for approval shall be construed as creating any limitations on the
power of the Board or any Committee to adopt such other incentive arrangements
as it or they may deem desirable, including the granting of restricted stock or
stock options otherwise than under the Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.





21




--------------------------------------------------------------------------------




15.

Designation of Beneficiary.




(a)

An Awardee may file a written designation of a beneficiary who is to receive the
Awardee’s rights pursuant to Awardee’s Award or the Awardee may include his or
her Awards in an omnibus beneficiary designation for all benefits under the
Plan. To the extent that Awardee has completed a designation of beneficiary such
beneficiary designation shall remain in effect with respect to any Award
hereunder until changed by the Awardee to the extent enforceable under
Applicable Law.




(b)

The Awardee may change such designation of beneficiary at any time by written
notice. If an Awardee dies and no beneficiary is validly designated under the
Plan who is living at the time of such Awardee’s death, the Company shall allow
the executor or administrator of the estate of the Awardee to exercise the
Award, or if no such executor or administrator has been appointed (to the
knowledge of the Company), the Company, in its discretion, may allow the spouse
or one or more dependents or relatives of the Awardee to exercise the Award to
the extent permissible under Applicable Law.




16.

No Right to Awards or to Service. No person shall have any claim or right to be
granted an Award and the grant of any Award shall not be construed as giving an
Awardee the right to continue in the service of the Company or its Affiliates.
Further, the Company and its Affiliates expressly reserve the right, at any
time, to dismiss any Service Provider or Awardee at any time without liability
or any claim under the Plan, except as provided herein or in any Award Agreement
entered into hereunder.




17.

Preemptive Rights. No Shares will be issued under the Plan in violation of any
preemptive rights held by any stockholder of the Company.




18.

Legal Compliance. No Share will be issued pursuant to an Award under the Plan
unless the issuance and delivery of such Share, as well as the exercise of such
Award, if applicable, will comply with Applicable Laws. Issuance of Shares under
the Plan shall be subject to the approval of counsel for the Company with
respect to such compliance. Notwithstanding anything in the Plan to the
contrary, the Plan is intended to comply with the requirements of Section 409A
of the Code and shall be interpreted in a manner consistent with that intention.




19.

Inability to Obtain Authority. To the extent the Company is unable to or the
Administrator deems that it is not feasible to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
the Company shall be relieved of any liability with respect to the failure to
issue or sell such Shares as to which such requisite authority shall not have
been obtained.




20.

Reservation of Shares. The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.




21.

Notice. Any written notice to the Company required by any provisions of this
Plan shall be addressed to the Secretary of the Company and shall be effective
when received.




22.

Governing Law; Interpretation of Plan and Awards.




(a)

This Plan and all determinations made and actions taken pursuant hereto shall be
governed by the substantive laws, but not the choice of law rules, of the state
of Delaware.




(b)

If any provision of the Plan or any Award granted under the Plan is declared to
be illegal, invalid, or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid, and enforceable, or otherwise deleted, and
the remainder of the terms of the Plan and Award shall not be affected except to
the extent necessary to reform or delete such illegal, invalid, or unenforceable
provision.




(c)

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of the Plan, nor shall
they affect its meaning, construction or effect.




(d)

The terms of the Plan and any Award shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors, and assigns.





22




--------------------------------------------------------------------------------




(e)

All questions arising under the Plan or under any Award shall be decided by the
Administrator in its total and absolute discretion. If the Participant believes
that a decision by the Administrator with respect to such person was arbitrary
or capricious, the Participant may request arbitration with respect to such
decision. The review by the arbitrator shall be limited to determining whether
the Administrator’s decision was arbitrary or capricious. This arbitration shall
be the sole and exclusive review permitted of the Administrator’s decision, and
the Awardee shall as a condition to the receipt of an Award be deemed to waive
explicitly any right to judicial review.




23.

Limitation on Liability. The Company and any Affiliate or Related Corporation
that is in existence or hereafter comes into existence shall not be liable to a
Participant, an Employee, an Awardee, or any other persons as to:




(a)

The Non-Issuance of Shares. The non-issuance or sale of Shares as to which the
Company has been unable to obtain from any regulatory body having jurisdiction
the authority deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any shares hereunder; and




(b)

Tax Consequences. Any tax consequence expected, but not realized, by any
Participant, Employee, Awardee or other person due to the receipt, exercise or
settlement of any Option or other Award granted hereunder.




24.

Unfunded Plan. Insofar as it provides for Awards, the Plan shall be unfunded.
Although bookkeeping accounts may be established with respect to Awardees who
are granted Stock Awards under this Plan, any such accounts will be used merely
as a bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by Awards, nor shall this Plan be
construed as providing for such segregation, nor shall the Company or the
Administrator be deemed a trustee of stock or cash to be awarded under the Plan.
Any liability of the Company to any Participant with respect to an Award shall
be based solely upon any contractual obligations that may be created by the
Plan; no such obligation of the Company shall be deemed secured by any pledge or
other encumbrance on any property of the Company. Neither the Company nor the
Administrator shall be required to give any security or bond for the performance
of any obligation that may be created by this Plan.




IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Plan, effective as of November 17, 2011.

 

 

 

 

 

VOLITIONRX LIMITED

 
 

 

 

 

By:

/s/ Cameron Reynolds

 

Cameron Reynolds

 

President and Chief Executive Officer

 








23


